DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US Pub., No., 2005/0108092 A1) in view of Tseng et al (US Pub., No., 2012/0331548 A1) in  

With respect to claim 1, Campbell teaches a user terminal comprising: 
 
(Fig. 12, discloses 1202,  gaze-pattern- recorder [gaze tracking unit] , paragraph [0039], discloses eye-movement-quantize 702 which  quantize the eye-movement in both the x and y directions , reading-evidence-accumulates  .., and  paragraph [0047], discloses  a system 1200 to implement the above mentioned method .., a gaze-pattern-recorder, which records the gaze pattern of a user ..) and  tracking, at the gaze of the user from the face image and the vector to determine whether the user has read the text-type advertisement content (Fig. 12 1206  discloses read-text- recorder, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement, paragraph [0037], discloses recognizing from eye-gaze pattern, when a user is reading skimming or scanning on a disply filed with heterogeneous content ..,  and paragraph [0039],   discloses eye-movement-quantize 702 which  quantize the eye-movement in both the x and y directions , reading-evidence-accumulates  ); and 
a reward providing unit, a set reward when it is determined that the user has read the text-type advertisement content (paragraph [0020], discloses computing payments based on the level of viewer interaction with the rendered advertisement, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement and paragraph [0069], discloses rewarding the viewing of advertisement based on eye gaze patterns).  
Campbell teaches the above element’s including when users viewer a computer monitor with heterogeneous content displayed on its screen, (paragraph [0011]) and rewarding users for viewing Internet advertisements rendered on a display(paragraph [0019]).  Campbell failed to 
However, Tseng teaches displaying, at a content providing unit, a text-type advertisement content on a lock screen according to an input of a user(Fig. 1, 305 discloses display at least a portion of the dynamic content [a text-type advertisement content] on the locked screen and  paragraph [0012], disclose multiple dynamic information items  220 displayed on locked screen).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify computer monitor used to display content on its screen of Campbell with displying dynamic content on locked screen of Tseng in order to protect the user devices from an authorized usage by requiring code to unlock the devices screen in order interact with the devices (Tseng, paragraph [0025]).

With respect to claim 2, Campbell in view of Tseng teaches elements of claim 1, furthermore Campbell teaches the user terminal  further comprising determined that the user has read the text-typePage 5 of 7Appl. No.: 16/770,687 Docket No: Q33620DH28advertisement content (Fig. 12 1206  discloses read-text- recorder, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement, paragraph [0037], discloses recognizing from eye-gaze pattern, when a user is reading skimming or scanning on a disply filed with heterogeneous content ..,  and paragraph [0039],   discloses eye-movement-quantize 702 which  quantize the eye-movement in both the x and y directions , reading-evidence-accumulates  ).  Campbell failed to teach unlocking, at the reward providing unit, the lock screen.  

(Fig. 3, discloses user perform an action to interact with the content of the entry,… 317 unlock the screen of the user device to allowed the user to make inputs to the user devise) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify computer monitor used to display content on its screen of Campbell with displying dynamic content on locked screen of Tseng in order to protect the user devices from an authorized usage by requiring code to unlock the devices screen in order interact with the devices (Tseng, paragraph [0025]).

With respect to claim 3, Campbell in view of Tseng teaches elements of claim 1, furthermore Campbell teaches the user terminal further comprising operating, at the content providing unit, the photographing device as the text-type advertisement content is displayed (Fig. 1 and paragraph [0011], discloses modern systems include a graphical user interface (GUI) which communicates with the user by displaying various heterogeneous content. In the context of this patent application, heterogeneous content includes objects normally encountered on computer monitors).
With respect to claim 4  Campbell in view of Tseng teaches elements of claim 1, furthermore Campbell teaches the user terminal  further comprising: displaying, at the reward providing unit, a button for confirming the reward when it is determined that the user has read the text-type advertisement content; and providing, at the reward providing unit, the reward when the user gazes at the button for a set period of time(paragraph [0020], discloses computing payments based on the level of viewer interaction with the rendered advertisement, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement paragraph [0043], discloses measuring the amount of time the user looked at the advertisement (gaze-duration) and paragraph [0069], discloses rewarding the viewing of advertisement based on eye gaze patterns).  
 
With respect to claim 5, Campbell in view of Tseng teaches elements of claim 1, furthermore Campbell teaches the user terminal  further comprising: displaying, at the reward providing unit, a button for confirming the reward when it is determined that the user has read the text-type advertisement content; and providing, at the reward providing unit, the reward when the user touches the button(paragraph [0019], discloses rewarding users for viewing advertisements rendered on a display, wherein the method comprises: (a)  determining viewer interaction with content of rendered advertisements based on eye-gaze patterns; (b) recording viewer interests based on determination in (a); (c) computing payments based on viewer activity; and ( d) disbursing payments based on computed payments).

With respect to claim 6, Campbell teaches a method of providing a text-reading based reward-type advertisement service, comprising: 
 
 acquiring, at a gaze tracking unit through a photographic device, a face image of the user and a vector representing a direction in which a face of the user is facing (Fig. 12, discloses 1202,  gaze-pattern- recorder [gaze tracking unit] , paragraph [0039], discloses eye-movement-quantize 702 which  quantize the eye-movement in both the x and y directions , reading-evidence-accumulates  .., and  paragraph [0047], discloses  a system 1200 to implement the above mentioned method .., a gaze-pattern-recorder, which records the gaze pattern of a user ..); 
Fig. 12 1206  discloses read-text- recorder, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement, paragraph [0037], discloses recognizing from eye-gaze pattern, when a user is reading skimming or scanning on a disply filed with heterogeneous content ..,  and paragraph [0039],   discloses eye-movement-quantize 702 which  quantize the eye-movement in both the x and y directions , reading-evidence-accumulates  ); and 
providing, at a reward providing unit, a set reward when it is determined that the user has read the text-type advertisement content (paragraph [0020], discloses computing payments based on the level of viewer interaction with the rendered advertisement, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement and paragraph [0069], discloses rewarding the viewing of advertisement based on eye gaze patterns).  
Campbell teaches the above element’s including when users viewer a computer monitor with heterogeneous content displayed on its screen, (paragraph [0011]) and rewarding users for viewing Internet advertisements rendered on a display(paragraph [0019]).  Campbell failed to teach the corresponding advertisement (text-based advertisement content] is displayed on a locked screen to an input.   
However, Tseng teaches displaying, at a content providing unit, a text-type advertisement content on a lock screen according to an input of a user(Fig. 1, 305 discloses display at least a portion of the dynamic content [a text-type advertisement content] on the locked screen and  paragraph [0012], disclose multiple dynamic information items  220 displayed on locked screen).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify computer monitor used to display content on its screen of Campbell with displying dynamic content on locked screen of Tseng in order to protect the user devices from an authorized usage by requiring code to unlock the devices screen in order interact with the devices (Tseng, paragraph [0025]).

With respect to claim 7, Campbell in view of Tseng teaches elements of claim 6, furthermore Campbell teaches the method further comprising determined that the user has read the text-typePage 5 of 7Appl. No.: 16/770,687 Docket No: Q33620DH28advertisement content (Fig. 12 1206  discloses read-text- recorder, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement, paragraph [0037], discloses recognizing from eye-gaze pattern, when a user is reading skimming or scanning on a disply filed with heterogeneous content ..,  and paragraph [0039],   discloses eye-movement-quantize 702 which  quantize the eye-movement in both the x and y directions , reading-evidence-accumulates  ).  Campbell failed to teach unlocking, at the reward providing unit, the lock screen.  

However, Tseng teaches unlocking, at the reward providing unit, the lock screen (Fig. 3, discloses user perform an action to interact with the content of the entry,… 317 unlock the screen of the user device to allowed the user to make inputs to the user devise) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify computer monitor used to display content on its screen of Campbell with displying dynamic content on locked screen of Tseng in order to protect the user devices from an 

With respect to claim 8, Campbell in view of Tseng teaches elements of claim 6, furthermore Campbell teaches the method further comprising operating, at the content providing unit, the photographing device as the text-type advertisement content is displayed (Fig. 1 and paragraph [0011], discloses modern systems include a graphical user interface (GUI) which communicates with the user by displaying various heterogeneous content. In the context of this patent application, heterogeneous content includes objects normally encountered on computer monitors).
With respect to claim 9, Campbell in view of Tseng teaches elements of claim 6, furthermore Campbell teaches the method  further comprising: displaying, at the reward providing unit, a button for confirming the reward when it is determined that the user has read the text-type advertisement content; and providing, at the reward providing unit, the reward when the user gazes at the button for a set period of time(paragraph [0020], discloses computing payments based on the level of viewer interaction with the rendered advertisement, paragraph [0021], discloses determining if said viewer is reading, skimming or scanning sad render content of the advertisement paragraph [0043], discloses measuring the amount of time the user looked at the advertisement (gaze-duration) and paragraph [0069], discloses rewarding the viewing of advertisement based on eye gaze patterns).  
 
With respect to claim 10, Campbell in view of Tseng teaches elements of claim 6, furthermore Campbell teaches the method further comprising: displaying, at the reward (paragraph [0019], discloses rewarding users for viewing advertisements rendered on a display, wherein the method comprises: (a)  determining viewer interaction with content of rendered advertisements based on eye-gaze patterns; (b) recording viewer interests based on determination in (a); (c) computing payments based on viewer activity; and ( d) disbursing payments based on computed payments).

Examiner note:
Examiner provides the broadest reasonable interpretation in the light of the applicants specification and identify a phycal structure for the limitation of claim 1, see Figure 12 and paragraph s [0078]-[0079] discloses configuration of a user terminal, the user terminal 102 includes a content providing unit 202, a photographing device 204, a gaze tracing unit 206, a learning data collection unit 208and reward providing unit 212. 

The prior arts applied in this office action as follows:

Campbell et al (US Pub., No., 2005/0108092 A1) discloses users are rewarded for viewer interaction (based on tracked eye-gaze patterns) with Internet advertisements rendered on a display (such as a computer display), wherein the reward is computed based on the visual activity of the viewer.
Tseng et al (US Pub., No., 2012/0331548 A1) discloses in one embodiment, receiving a first action from a user of a computing device, wherein the first action causes the computing device to power up while a screen of the computing devise is locked; obtaining a plurlity of dynamic information item relevant to the user of computing device; and displying at least one of the plurality of dynamic information items on the locked screen of the computing device. 






 

 












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SABA DAGNEW/Primary Examiner, Art Unit 3682